Case 1:19-cv-02337-TJK Document 57-4 Filed 10/25/19 Page 1 of 41




                         DX 308
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG          Document
                       -MLG Document    57-4 Filed
                                     148-1    Filed03/11/11
                                                    10/25/19 Page
                                                              Page12ofof40
                                                                         41 Page ID
                                    #:2180
 Case 8:10-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 2 of 41 Page ID
      Case 8:1 0-cv-01873-AG -MLG       Docunffi~8~8    Filed 02/22/11   Page 1 of 40 Page ID
                                               #:1977


  1
  2
  3
  4

  5
  6
  7
  8                             UNITED STATES DISTRICT COURT
  9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 10
 11   FEDERAL TRADE COMMISSION,                )        CASE NO. SACV 10-1873 AG (MLGx)
 12
 13
                          Plaintiff,           ~        ORDER DENYING PRELIMINARY
                                                        INJUNCTION
                   v.                          )
 14                                            )
 15   LABORATORY CORPORATION OF ~
      AMERICA, et aI.,          )

                                               ~)
 16
                                                              REDACTED
 17                       Defendants.
                                               )
 18                                            )
                                               )
 19
 20
 21         Plaintiff Federal Trade Commission ("FTC") seeks a preliminary injunction against

 22   Defendants Laboratory Corporation of America and Laboratory Corporation of America
 23   Holdings ("Defendants" or, collectively, "LabCorp"). After holding a hearing and reviewing all

 24   papers and arguments submitted, the Court DENIES the preliminary injunction.
 25
 26
 27
 28


                                          EXHIBIT A
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG          Document
                       -MLG Document    57-4 Filed
                                     148-1    Filed03/11/11
                                                    10/25/19 Page
                                                              Page23ofof40
                                                                         41 Page ID
                                    #:2181
 Case 8:10-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 3 of 41 Page ID
      Case 8:1 0-cv-01873-AG -MLG         Docurrlfi~1f£8 Filed 02/22/11 Page 2 of 40 Page ID
                                                   #:1978


  1   FINDINGS OF FACT
  2
  3          After reviewing the evidence, the Court makes the following findings of fact, including
  4   any findings offact found in the Conclusions of Law.
  5
  6   1.     THE PARTIES AND THE TRANSACTION
  7
  8   1. The FTC seeks a preliminary injunction under Section 13(b) of the Federal Trade Commission
  9   Act ("FTC Act"), 15 U.S.C. § 53(b) (2006), against the proposed acquisition of West cliff
 10   Medical Laboratories ("Westcliff') by LabCorp. Preliminary injunctive relief is sometimes
 11   necessary to allow the FTC to detennine, in administrative adjudication, whether the acquisition
 12   would violate Section 5 of the FTC Act, as amended, 15 U.S.C. § 45 (2006), or Section 7 of the
 13   Clayton Act, as amended, 15 US.c. § 18 (2006), because it may substantially lessen
 14   competition.
 15
 16   2. Defendant LabCorp is a Delaware corporation with its office and principal place of business
 17   located at 358 South Main Street, Burlington, North Carolina. Def.'s Answer ~ 13 (Dkt. No. 69);
 18   LapCorp, U.S. Securities and Exchange Commission Fonn lO-K 1 (2009), available at
 19   http://phx.corporate-ir.netlphoenix.zhtml?c=8463 6&p=irol-
 20   SECText&TEXT=aHROcDdvL21yLmludC53ZXNObGF3YnVzaW5lc3MuY29tL2RvY3VtZW5
 21   0L3YxLzAwMDA5MjAxNDgtMTAtMDAwMDlxL3htbA %3d%3d.
 22
 23   3. LabCorp is the second-largest independent clinical laboratory company in the United States. It
 24   provides clinical laboratory testing services to clients in all fifty states and the District of
 25   Columbia through a national network of primary, branch, and short turn around time ("STAT")
 26   laboratories, and over 1,500 patient service centers ("PSCs"). LabCorp, US. Securities and
 27   Exchange Commission Fonn 1O-K 4 (2009), available at http://phx.corporate-ir.netl
 28   phoenix.zhtml?c=84636&p=irol-SECText&TEXT=aHROcDovL21yLmludC53ZXNO

                                                         2
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG            Document
                         -MLG Document  148-157-4 Filed
                                                   Filed03/11/11
                                                         10/25/19 Page
                                                                   Page34ofof40
                                                                              41 Page ID
                                      #:2182
 Case 8:10-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 4 of 41 Page ID
     Case 8:1 0-cv-01873-AG -MLG Docunffifir f28 Filed 02/22/11 Page 3 of 40 Page ID
                                         #:1979


  1   bGF3YnVzaW5lc3MuY29tL2RvY3VtZW50L3YxLzAwMDA5MjAxNDgtMTAtMDAwMDIx
  2   L3htbA %3d%3d.
  3
  4   4. Westcliff, immediately before its acquisition by LabCorp, was the third-largest independent
  5   clinical laboratory in California. PX 0154 at ~ 23 (Flyer Dec!.); P!.'s Presentation to the Court,
  6   Prelim. Inj. Hr'g21 (Feb. 3, 2011).
  7
  8   5. Westcliffwas founded in 1964. Until June 2006, Westcliffoperated as a clinical laboratory
  9   services provider headquartered in and primarily focused on serving Orange County, California.
 10   LX-0404 (Vernaglia Dec!.) ~ 4.
 11
 12   6. In June 2006, Parthenon Capital Partners, a private equity firm, acquired and merged Health
 13   Line Clinical Laboratories and Westcliffto create Biolabs Inc. with Westcliffbecoming a wholly
 14   owned subsidiary of Biolabs. LX-0404 (Vernaglia Decl.)      ~   4; See The Dark Daily, "Westcliff
 15   Medical Laboratories Files Bankruptcy, Will be Sold to LabCorp," May 24, 2010,
 16   http://www.darkdaily.comlwestcliff-medical-laboratories-files- bankruptcy -will-be-so Id-to-labcor
 17   p-524 (last visited Feb. 9, 2011).
 18
 19   7. Following the merger of Westcliff and HealthLine, Westcliff s management pursued a
 20   twofold strategy: (1) acquire several smaller laboratories and (2) increase accession volume in
 21   order to increase top-line revenue. See The Dark Report, "Did Wrong Strategy Sink Westcliff
 22   Medical Labs?," June 1,2010, at www.darkreport.com.
 23
 24   8. In Southern California, LabCorp handles all of its routine testing at its regional laboratory in
 25   San Diego, California, which processes approximately 80,000 tests or 25,000 accessions per
 26   night. PX 1139 at 7.
 27
 28

                                                        3
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG          Document
                       -MLG Document    57-4 Filed
                                     148-1    Filed03/11/11
                                                    10/25/19 Page
                                                              Page45ofof40
                                                                         41 Page ID
                                    #:2183
 Case 8:10-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 5 of 41 Page ID
      Case 8:1 0-cv-01873-AG -MLG Oocurr!ti\11      &
                                                  Filed 02/22/11            Page 4 of 40 Page 10
                                           #:1980


      9. LabCorp maintains over 200 PSCs in California, over 100 of which are in Southern
  2   California, and 14 STAT labs in California. PX 1139 at 7.
  3
  4   10. In 2009, LabCorp had revenues of$4.69 billion. See Laboratory Corporation of America
  5   Holdings Announces 2009 Fourth Quarter and Full Year Results, Feb. 11,2010,
  6   http://phx.corporate-ir.net/phoenix.zhtml?c=8463 6&p=irol-newsArticie&ID= 13 87048&
  7   highlight=), of which $174.6 million was derived in Southern California, PX 1149.
  8
  9   11. Westcliffs 2006 merger with Health Line allowed Westcliffto reach the scale necessary to
 10   begin competing for and winning capitated physician group business. PX 7013 at 21 (Nicholson
 II   Tr.); PX 7003 at 107 (Aicher Tr.).
 12
 13   12. Westcliffs revenues also increased from $78.6 million in 2007 to $95.7 million in 2009. PX
 14   1155.
 15
 16   13. Westcliffhandled all of its routine testing at its main laboratory in Santa Ana, California,
 17   which processed approximately 9,000 accessions per day. PX 1139 at 7. Westcliffs California
 18   operations also included 6 STAT laboratories, an anatomical pathology laboratory in Monrovia,
 19   California, and approximately 170 PSCs, over 100 of which were in Southern California. Id
 20
 21   14. At the time of the acquisition, Westcliffwas generating profits from its operations and had
 22   nearly $100 million in annualized revenue. PX 3018 at 2; see PX 7010 at 39-40 (McMahan Tr.).
 23
 24   15. Westcliffhad been saddled with an enormous debt load by Parthenon Capital Partners, and
 25   by late 2009 Westcliffwas unable to meet its repayment obligations on that debt, PX 7010 at 51-
 26   54 (McMahan Tr.), and its creditors sought to put the company up for sale.
 27
 28

                                                        4
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG            Document
                         -MLG Document     57-4 Filed
                                        148-1    Filed03/11/11
                                                       10/25/19 Page
                                                                 Page56ofof40
                                                                            41 Page ID
                                      #:2184
 Case 8:1 0-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 6 of 41 Page ID
     Case 8:1 0-cv-01873-AG -MLG Oocunff;~1fi8 Filed 02/22/11 Page 5 of 40 Page 10
                                        #:1981


      16. LabCorp explored a possible acquisition of Westcliff for more than one year before
  2   intensifying its negotiations with Westc1iffin early 2010. PX 1191.
  3
  4   17. Bids were solicited for the purchase ofWestc1iff, and a number of letters of intent were
  5   received from interested purchasers. PX 3001; PX 3002; PX 3003; PX 3004. In the end,
  6   LabCorp entered into an asset purchase agreement on May 17, 20 I 0, to purchase substantially all
  7   of Westcliffs assets for $57.5 million, in a transaction not reported under the Hart-Scott-
  8   Rodino Antitrust Improvements Act, Revised Jurisdictional Thresholds for Section 7A of the
  9   Clayton Act, 75 Fed. Reg. 3,468 (Jan. 21, 2010) (to be codified at 16 C.F.R. pI. 801-803). PX
 10   0301.
 11

 12   18. FTC staff became aware of the transaction on June 2, 2010, and immediately notified
 13   LabCorp of staffs potential antitrust concerns regarding the deal. Def. 's Answer ~ 16 (Dkt. No.
 14   69).
 15
 16   19. LabCorp voluntarily entered into a hold separate agreement on June 25,2010, to enable FTC
 17   staff to perform a substantial investigation. PX 0006; Def. 's Answer ~ 17 (Dkt. No. 69).
 18   LabCorp agreed to maintain the hold separate until at least thirty days after it substantially
 19   complied with the Subpoena Duces Tecum and Civil Investigative Demand issued to LabCorp
 20   on July 2, 2010. PX 0006.
 21
 22   20. LabCorp certified that it had complied with the Subpoena Duces Tecum and Civil
 23   Investigative Demand issued by the FTC on November 4, 20 I 0, which set the expiration date of
 24   the hold separate agreement at December 3, 2010.
 25
 26   21. On November 30,2010, the FTC found that it had "reason to believe" that the transaction
 27   violated the antitrust laws and authorized staff to seek both a temporary restraining order
 28   ("TRO") and a preliminary injunction to prevent LabCorp from integrating with Westcliff

                                                        5
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG          Document
                       -MLG Document    57-4 Filed
                                     148-1    Filed03/11/11
                                                    10/25/19 Page
                                                              Page67ofof40
                                                                         41 Page ID
                                    #:2185
 Case 8:10-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 7 of 41 Page ID
      Case 8:1 0-cv-01873-AG -MLG        Docu~~1 f~8        Filed 02/22/11   Page 6 of 40 Page ID
                                                 #:1982


      pending the outcome of an administrative trial under Section 7 of the Clayton Act and Section 5
  2   of the Federal Trade Commission Act. Compl. for TRO & Prelim. Inj. (Dkt. No.3).
  3
  4   22. Simultaneously, the FTC issued an administrative complaint charging that the acquisition
  5   violated Section 7 of the Clayton Act and Section 5 of the Federal Trade Commission Act, and
  6   ordered that the administrative trial commence on May 2, 2011. Compl., In the Matter of
  7   Laboratory Corp. ofAm., et al., FTC Dk!. No. 9345 (filed Dec. 1,2010).
  8
  9   2.        PRODUCT MARKET
 10
 II   23. The FTC alleges that the relevant product market is "the sale of capitated clinical laboratory
 12   testing service ... to physician groups." FTC Mem. 13-14. The FTC alleges an alternative
 13   market of the sale of clinical laboratory testing services to physician groups operating under the
 14   delegated managed care model. FTC Complaint ~ 20.
 15
 16   24. Clinical laboratory tests are used to assist in the diagnosis, evaluation, detection, monitoring,
 17   and treatment of medical conditions by examining human blood, or other bodily fluids. PX 1139
 18   at 6. Clinical laboratory tests are ordered by physicians, who rely on them to diagnose, monitor,
 19   and treat their patients. PX 1139 at 6.
 20
 21   25. Clinical laboratory tests are commonly broken down into categories of STAT, routine, and
 22   esoteric. STAT tests are those for which results are needed immediately. Results for STAT tests
 23   are typically reported within four hours of when the specimen is drawn. LX-0406 (Aicher
 24   Decl.).
 25
 26   26. In California, healthcare services can be delivered to patients through a fee-for-service
 27   ("FFS") model or a delegated model. FFS payers include third party payers (such as private
 28   health insurance plans), government payers (such as most Medicare and Medi-Cal plans), and

                                                        6

                                                                                                              7
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG           Document
                        -MLG Document     57-4 Filed
                                      148-1     Filed03/11/11
                                                      10/25/19 Page
                                                                Page78ofof40
                                                                           41 Page ID
                                     #:2186
 Case 8:10-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 8 of 41 Page 10
     Case 8:10-cv-01873-AG -MLG DoCUr#e~n~8 Filed 02/22/11 Page 7 of 40 Page 10
                                       #:1983


  I   direct cash payers (usually patients who are uninsured). PX 0128 at ~ 3 _               Decl.);
  2   _      ~ Dep. 35-36, Jan. 14,2011. Under the FFS model, payers, such as health
  3   plans, retain the financial risk of patient care. Thus, the health plans pay physicians and other
  4   healthcare providers directly for each healthcare service provided to its insureds. For ancillary
  5   services, such as clinical laboratory testing services, health plans and clinical laboratory
  6   vendors may enter into a contract establishing a fee schedule for all laboratory testing. See PX
  7   0108 at ~ 3 ~ Dec!.); _~) Dep. 35-36. The fee schedule is typically set so
  8   that health plans pay a negotiated discount off of the Medicare fee schedule.
  9
 10   27. Clinical laboratory testing services are priced either on an FFS or capitated basis. PX 0128 at
 II   ~ 3 ~ Dec!.); _                ~ Dep. 35-36; PX 0125 at ~ 3 ~ Dec!.).
 12
 13   28. Physician groups prefer to and almost always do contract for clinical laboratory services on a
 14   capitated basis. PX 0102 at ~ 4 _       Decl.); _ _ J Dep. 112, 1 1 9 ; _
 15   ~) Dep. 55; PX 0104 at ~ 3 ~ Decl.); PX 0108 at ~ 2 ~Dec!.);_
 16   ~)Dep.18-19,Jan.24,2011; _ _ )Dep.39,Jan.ll,2011;_~)
 17   Dep. 100-02; PX 7003 at 77 (Aicher Tr.); PX 7004 at 73 (Harris Tr.); PX 0129 at ~ 2 _
 18   Dec!.); PX 0146 at~3 ~Decl.); PX 0119 at~2 _Dec!.); PX 0120at~3_
 19   Dec!.); PX 0121 at ~ 2 ~ Decl.); PX 0131 at ~ 4 _ . Dec!.); PX 0132 at ~ 2
 20   _ D e c ! . ) ; PX 0160 at~ 4_Dec!.); PX 0161 at~ 4 _Dec!.); PX 0159 at~
 21   3.Dec!.).
 22
 23   29. Under the delegated managed care model, health maintenance organization ("HMO") health
 24   plans delegate specific healthcare services to be performed by physician groups in return for a
 25   capitated fee - a fixed payment per member, per month._ Dep. 46, Jan. 20, 2011; PX
 26   0107 at~ 3 ~ Decl.); PX 0108 at~2 ~Decl.); PX 0109 at~2 _Dec!.); PX
 27   0112 at~ 3 ~Decl.); PX 0121 at~2 ~Dec!.); PX 0122 at~2 _Decl.);
 28   PX0131 at~4 _              Dec!.); PX 0132 atV _ D e c ! . ) ; PX 0146 at~3 ~

                                                        7
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG           Document
                        -MLG Document     57-4 Filed
                                      148-1     Filed03/11/11
                                                      10/25/19 Page
                                                                Page89ofof40
                                                                           41 Page ID
                                     #:2187
 Case 8:10-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 9 of 41 Page ID
     Case 8:10-cv-01873-AG -MLG DocunfEifin28 Filed 02/22/11 Page 8 of 40 Page ID
                                       #:1984


  I   Dec!.);PXOIII at,2 .Dec!.); _ _ )Dep.112,Jan.27,2011;.,,)
  2   Dep.100-01,Jan.13,2010; _ _ )Dep.48-50.
  3
  4   30. Physician groups are entities that provide, or through which its member physicians contract
  5   to provide, healthcare services to enrollees of HMO health plans (also called capitated lives),
  6   including a group medical practice, independent practice association (sometimes referred to as
  7   independent physician association) ("IPA"), physician service organization, management
  8   service organization, medical foundation, or physicianlhospital organization. PX 0119 at, 2
  9   _       Dec!.); PX 0132 at, 2 ~ Dec!.); PX 0102 at, 4 _                    Dec!.); PX 0108 at, 2
 10   "Dec!.); PX 0122 at, I _Dec!.).
 11
 12   31. Under the delegated managed care model, physician groups are responsible for purchasing
 13
 14
 15
      Dec!.); PX 0115 at, 2                  Dec!.); PX 0111 at,   2,.
      ancillary services, including laboratory services, for their HMO patients. PX 0109 at, 2 _


      _Dec!.); PXOl20 at' 3_Dec!.); PX 0121 at' 2 ~Dec!.); PX 0102 at, 4
                                                                           Dec!.); PX 0110 at, 2


 16   _      Dec!.); PX 0159 at, 3 . Dec!.); _ _) Dep. 112. In Southern California,
 17   physician groups purchase clinical laboratory services directly from independent commercial
 18   laboratories for patients covered by HMO plans. PX 0121 at, 2 ~ Dec!.); PX 0122 at, 2
 19   _Dec!.); PX 0125 at,3 ~ Dec!.); _ _ lDep. 116-17; PXOII0 at,2
 20   ~Dec!.); PX 0159 at, 3 •             Decl.).
 21
 22   32. LabCorp estimates that 90% of HMO enrollees in Southern California are covered under
 23   capitated laboratory contracts. PX 1148 at 1.
 24
 25
 26
 27   0159 at, 5 •    Dec!.); _ _ _ ) Dep. 35-37;_~Dep. 12-13, ll7. For
                                                                                 4.
      33. Some physician groups also pay an additional fee for certain laboratory tests that are "carved
      out" of the capitation rate. PX 0124 at, 3 ~ Dec!.); PX 0116 at,                   Dec!.); PX


 28   these laboratory tests, the contract between the physician group and the laboratory vendor

                                                       8
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG           Document
                         -MLG Document     57-4 Filed
                                        148-1   Filed 03/11/11
                                                      10/25/19 Page
                                                                Page 910ofof4041 Page ID
                                       #:2188
 Case 8:10-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 10 of 41 Page ID
     Case 8:1 0-cv-01873-AG -MLG Docurff~~1 i~8 Filed 02/22/11 Page 9 of 40 Page ID
                                         #:1985


   1   establishes the price the physician group must pay for each of the carved out tests. The vast
   2   majority of clinical laboratory testing falls within the capitation rate. The number and price of
   3   carved out tests vary for each physician group customer. _ _) Dep. 12-13.
   4
   5   34. Laboratory vendors offer capitated contracts to physician groups because the contract
   6   guarantees fixed monthly revenue for all of the physician group's HMO patients and provides a
   7   significant advantage in getting referrals from individual physician members of the physician
   8   group to conduct testing for their non-HMO patients. PX 7003 at 61 (Aicher Tr.);
   9   PX 7010 at 34-35 (McMahan Tr.); PX 0140 at ~ 4 . Dec!.); PX 0128 at ~ 3 _
  10   Dec!.); PX 0104at~ 3 _ D e c ! . ) ; PX 0160at~ 5 ~Dec!.); PX 7011 at 52, 63
  11   (Whalen Tr.); PX 7000 at 50 (King Tr.). This business is known as "pull-through" business and
  12   it is paid for by third parties (such as health plans) on a higher cost FFS basis. PX 7003 at 60
 13    (Aicher Tr.); PX 0104 at~3 _ D e c ! . ) ; PX0118 at~ 4 I _ D e c ! . ) ; PX0131 at
  14   ~ 5 _ . Dec!.); PX0132 at~4 _ D e c l . ) ; PX 0136 at2 ~Decl.); PX 0140
 15    at~4 •      Dec!.); PX 0117 at~4 _Dec!.).
  16
 17    35. The largest independent clinical laboratory in California is Quest Diagnostics Incorporated
 18    ("Quest"), which acquired Unilab Corporation ("Unilab") for approximately $877 million in
 19    2003. In re Quest Diagnostics Incorporated, FTC Docket No. C-4074, Analysis to Aid Public
 20    Comment.
 21
 22    36. There are at least fifteen other laboratories that currently provide lab services to physician
 23    groups in Southern California on a capitated basis. These labs include Consolidated Medical
 24    Bio-Analysis, Advanced Medical Analysis Lab, American Bio-Clinical Laboratories, Sun
 25    Clinical Laboratories, Foundation Laboratory, Physicians Automated laboratory, Unicare,
 26    BioData, ABC Labs, American Clinical Reference Lab, Central Coast Pathology Lab, Memorial
 27    Healthtech, Rady Children's Hospital, UCI Laboratory, and Whitefield Laboratories. LX-0407
 28    (McCarthylWu Decl.) Ex. 5; Ex. 5 (Updated 2/2/2011).

                                                         9
                                                                                                            /0
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG            Document
                         -MLG Document    57-4 Filed
                                       148-1    Filed03/11/11
                                                      10/25/19 Page
                                                                Page10
                                                                     11ofof40
                                                                            41 Page ID
                                      #:2189
 Case 8:10-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 11 of41 Page ID
     Case 8:1 0-cv-01873-AG -MLG DocumlnfH~ Filed 02/22/11 Page 10 of 40 Page ID
                                        #:1986


   1   37. Other laboratories, although they do not currently have capitated contracts with physician
   2   groups, also currently compete to provide clinical laboratory services. For example, Primex, a
   3   clinical laboratory based in Van Nuys, California, previously provided clinical lab services to
   4   Community Medical Group under a capitated arrangement and submitted a proposal to provide
   S   laboratory services to a physician group on a capitated basis as recently as summer 2010.
   6   PXOI13 ~ Dec!.); LX-0407 (McCarthy/Wu Dec!.) Ex. S; Ex. S (Updated 2/2/2011);
   7   PX0139-003.
   8
   9   38. The FTC admitted in another proceeding involving the same clinical laboratory services in
  10   California that the relevant product market should include both FFS and capitated business with
  II   IPAs. Comp!. ~ 8, In re Quest Diagnostics Inc. / Unilab Corp., FTC Docket No. C-4074 (Feb.
  12   21,2003) (Quest! Unilab Comp!.).
  13
  14   39. Capitated and FFS billing arrangements are merely two different ways of paying for the
  IS   same clinical laboratory services. LX-SOOS _           Dep.) 23:9-IS; LX-S003 ~ Dep.)
  16   18:S-14, SO:20-SI: 12; LX-SOlS ~ Dep.) 40:S-11.
  17
  18   40. The services provided by clinical labs are identical regardless of payment method. Clinical
  19   labs use the same PSCs, same couriers, same equipment, same reagents, same interfaces, same
 20    test menu, same STAT labs, same labs, and same employees to perform the same lab tests on
 21    both capitated and FFS accessions. LX-S006 _ D e p . ) 20:21-21:10; LX-SOOS_
 22    Dep.) 22: 10-22,43:6-9; LX-S002 _          Dep.) 46: 16-47: IS; LX-S004 (Flyer Dep.) 69: 19-70:7,
 23    162:10-166:2-7; LX-0647 (Stephenson Dec!.).
 24
 2S    41. Clinical laboratories that do not currently contract on a capitated basis are capable of doing
 26    so since they already provide the fundamental service - clinical lab service. LX-S002_
 27    Dep.) 72: 17-73: 12; 87:4-9.
 28

                                                        10

                                                                                                            II
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG          Document
                       -MLG Document    57-4 Filed
                                     148-1    Filed03/11/11
                                                    10/25/19 Page
                                                              Page11
                                                                   12ofof40
                                                                          41 Page ID
                                    #:2190
 Case 8:10-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 12 of 41 Page 10
       Case 8:1 0-cv-01873-AG -MLG        Docum~itt1.f£       Filed 02/22/11   Page 11 of 40 Page ID
                                                    #:1987


   1    42. Expanding the defined product market here to include FFS contracts with IPAs dramatically
   2    expands the number of competitors in the market and reduces LabCorp's and Westcliffs market
   3    shares significantly because at least 52 of 239 physician groups in California contract on a FFS
   4    basis. LX-0209 (Nov. 15,2010 Leibenluft Letter).
   5
   6    43. Discretionary FFS business from tests billed to physicians, patients, or third-party payers is
   7    "highly inter-related" to capitated business. LX-SOlS ~ Dep.) 58:1-18.
   8
   9    44. A capitated rate offered by a lab to an IPA is linked to the lab's estimate of the potential for
  10    discretionary FFS revenue the clinical lab hopes to realize from the IPA's physicians. PX-0154
  11    (Flyer Dec!.) ~ 9; LX-5002 _         Dep.) 42:17-43:7; LX-5003 ~ Dep.) 23:14-24:21, .
  12    25:5-25: 15,40:20-45:22; LX-2744~; LX-1610 (Feb. 23,2010, Prospect P&L); LX-1611
  13    (May 4, 2009, Promed P&L); see also LX-SOlI (Wu Dep.) 56:20-24, 63:2-17, 274:15-275:24.
  14
  15   45. FTC Commissioner J. Thomas Rosch dissented from the FTC's decision to issue a complaint
  16   to challenge LabCorp's acquisition of Westcliff in part because the FTC's alleged product
  17   market is "misleading" in that it fails to account for the fact that discretionary FFS business is
  18   "inextricably linked" to an IP A's capitated business. LX-0208 (Rosch Dissent) at p. 2.
  19
 20    46. Including discretionary FFS business in the relevant product market dramatically reduces
 21    LabCorp's and Westcliffs market shares because there are many clinical labs actively
 22    competing for this business. LX-5002 ~Dep.) at 66:24-67:14; 80:2-6; 114:12-19.
 23
 24    3.      GEOGRAPIDC MARKET
 25
 26    47. The FTC's proposed geographic market spanning all of "Southern California" includes the
 27    counties ofImperial, Kern, Los Angeles, Orange, Riverside, San Bernardino, San Diego, San
 28    Luis Obispo, Santa Barbara, and Ventura.

                                                         11
                                                                                                               12.
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG          Document
                       -MLG Document     57-4 Filed
                                      148-1    Filed03/11/11
                                                     10/25/19 Page
                                                               Page12
                                                                    13ofof40
                                                                           41 Page ID
                                     #:2191
 Case 8:1 0-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 13 of 41 Page ID
       Case 8:1 0-cv-01873-AG -MLG        Docum~ifc1.fI.fl3    Filed 02/22/11   Page 12 of 40 Page ID
                                                    #:1988


   1    48. The FTC has not alleged market share or market concentration data for any area smaller than
   2    "Southern California."
   3
   4    49. Some clinical laboratories treat Southern and Northern California as distinct markets for
   5    business purposes. Quest separates its business into Northern and Southern California. Moverley
   6    (Quest) Dep. 130. Compare PX 5006 (Quest's Northern California Business Unit), with PX 5007
   7    (Quest's Southern California Tarzana Business Unit).
   8
   9    50. The entities that the FTC identifies as the relevant customers for clinical laboratory services
  10   - the IPAs - require only PSCs in the handful of individual localities where their physicians
  11    have offices and where their patients reside. They do not require a clinical lab to have a network
  12    ofPSCs across all of "Southern California." LX-5003 ~ Dep.) 13:2-7; LX-5005
  13    ~ Dep.) 46:3-46:11; LX-5001 _                  Dep.) 74:11-24; LX-5000 _             Dep.) 25:6-10,
  14    67:4-15; LX-5014 ~ Dep) 46:8-47:5; LX-5008 _                            Dep.) 39:7-10; LX-5007
  15    ~ Dep.) 44: 13-19.
  16
  17    51. The FTC has not identified any IPAs that require PSCs covering more than the local
  18    geographic area of their IPA physician/patient membership.
  19
  20    52. Dr. Flyer could not identify a single IPA with a geographic coverage larger than two
  21    counties. LX-5004 (Flyer Dep.) 123:17-124:8.
  22
  23    53. LabCorp's and/or Westcliffs share of the alleged market is effectively zero in six of the ten
  24    counties in "southern California." LX-0642 (Capitated Accessions by County); LX-0641
  25    (Capitated Lives by County); LX-5016 ~ Dep.) 46:1-9 ("I don't believe we're running
  26    into LabCorp much in Kern County"); Id. 51: 15-19 (Q: "In Orange County, are you aware as to
  27    whether Westcliff does any capitated business at all in Orange County?" A: I'm not aware of any
  28    contracts that Westcliffhave [sic] in Orange County, no."). As a result, LabCorp's acquisition

                                                          12
                                                                                                              13
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG            Document
                         -MLG Document      57-4 Filed
                                        148-1     Filed03/11/11
                                                        10/25/19 Page
                                                                  Page13
                                                                       14ofof40
                                                                              41 Page ID
                                      #:2192
 Case 8:10-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 14 of 41 Page 10
     Case 8:1 0-cv-01873-AG -MLG Documl'jhf1'2e Filed 02/22/11 Page 13 of 40 Page 10
                                         #:1989


   1   of Westcliff does not (and could not) present any threat of competitive harm to IPAs in any of
   2   those areas.
   3
   4   54. Both LabCorp and Westcliffhave PSCs and laboratory facilities throughout California.
   5   PX3064-008 (WestcliffInvestor Presentation); PXl139-005 (CID Response).
   6
   7   55. LabCorp provides clinical lab services throughout California from its lab in San Diego.
   8   PX1l39-005 (CID Response).
   9
  10   56. Westcliffprovides clinical lab services throughout California and to parts of Arizona from its
  11   lab in Santa Ana. PX3064-008 (WestcliffInvestor Presentation).
  12
  13   57. Both LabCorp and Westcliff are able to provide clinical lab services to customers who are
  14   hundreds of miles away from their labs by utilizing low cost airline carriers. PX1139-005 (CID
  15   Response).
  16
  17   58. A geographic market based on the locations of Lab Corp's and Westcliffs respective labs in
  18   both Northern and Southern California would reduce the companies' combined market shares
  19   because other prominent competitors exist in "Northern California" such as Sutter Health
 20    Systems, Hunter Laboratories, and MuirLab. PX0134 ~ Dec!.); PXI139-018 (CID
 21    Response); PX1l39-017 (CID Response); LX-5002 _             Dep.) 72:17-73: 12.
 22
 23    4.     COMPETITIVE EFFECTS
 24
 25    59. By 2007, after years of organic growth and a major consolidation with Health Line
 26    Laboratories, Westcliffbegan to compete successfully for capitated contracts with physician
 27    groups in Southern California. Westcliff obtained over 20 capitated physician group contracts
 28    since 2007, three of which were subsequently lost (one to LabCorp and two to consolidation

                                                       13

                                                                                                            11
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG          Document
                       -MLG Document    57-4 Filed
                                     148-1    Filed03/11/11
                                                    10/25/19 Page
                                                              Page14
                                                                   15ofof40
                                                                          41 Page ID
                                    #:2193
 Case 8:1 0-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 15 of 41 Page 10
       Case 8:1 0-cv-01873-AG -MLG      Docum~~~ Filed 02/22/11 Page 14 of 40 Page ID
                                                 #:1990


   1    among physician group customers). PX 3132.
   2
   3    60. Since Westcliffbegan competing for capitated physician group contracts, Westcliff's volume
   4    grew from approximately 6,600 accessions per day to 10,000 accessions per day. PX 7011 at 21
   5    (Whalen Tr.); PX 7007 at 34 (Vernaglia Tr.).
   6
   7    61. By 2009, Westcliff's annual revenues had grown from approximately $44 million before
   8   beginning to compete for physician group contracts to over $97 million. PX 3018 at 2; PX 3130
   9   at 5.
  10
  11   62. LabCorp's managed care monthly sales reports rarely mention any competitor other than
  12   Quest or Westcliff. See, e.g., PX 1044, PX 1045, PX 1047, PX 1048, PX 1051, PX 1058.
  13
  14   63. LabCorp's Regional Manager of Business Development observed that "Westcliffis
  15   [LabCorp's] largest competition besides Quest." PX 1133 at 1.
  16
  17   64. The FTC permitted Quest to purchase Unilab with minimal divestiture even though their
  18   combined market share was 70 percent and the next largest competitor in the alleged market had
  19   only a 4 percent market share. QuestlUnilab Comp!. ~ 13.
 20
 21    65. Westcliffentered into capitated contracting and expanded into new geographies in a
 22    relatively short period of time. LX-5003" Dep.) 31:7-11, 102:25-103:19; LX-5004
 23    (Flyer Dep.) 215:16-216:23; LX-0304 _Dec!.).
 24
 25    66. There have been some recent new entrants into the "Southern California" market.
 26
 27    67. Recently, Sonic purchased two clinical laboratories in "Southern California" and went from
 28    having no presence in California to operating in at least four ofthe ten counties that the FTC

                                                       14
                                                                                                         IS
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG          Document
                        -MLG Document      57-4 Filed
                                       148-1     Filed03/11/11
                                                       10/25/19 Page
                                                                 Page15
                                                                      16ofof40
                                                                             41 Page ID
                                      #:2194
 Case 8:10-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 16 of 41 Page ID
     Case 8:10-cv-01873-AG -MLG Docum~rittfu1J Filed 02/22111 Page 15 of 40 Page ID
                                         #:1991


   I   defmes as constituting "Southern California." Through its acquisitions, Sonic is now a
   2   participant in the alleged market because it already offers capitated contracts to IPAs. PXO 140;
   3   PXO III. LX-0407 (McCarthylWu Dec!.) Ex. 5; Ex. 5 (Updated 2/2/20 II).
   4
   5   68. On December 31, 20 I 0, Sonic acquired Physicians Automated Laboratory ("PAL"), which is
   6   based in Bakersfield, California. Following the acquisition, Sonic characterized PAL as "a
   7   central location from which to build further business in California" and further stated that the
   8   acquisition "was the first step in a long-term growth plan for America's most populous state of
   9   32 million residents. Sonic plans more purchases in California." See LX-0638 (Sonic
  10   Healthcare Buys California Clinical Pathology Laboratory Company, Dark Daily, Jan. 17,
  II   2011); see also LX-0637 (Teresa Ooi, Sonic in $84M Laboratory Spending Spree, The
  12   Australian, Jan. 18,2011.).
  13
  14   69. PAL currently has two capitated contracts with IPAs. LX-0407 (McCarthy/Wu Dec!.) Ex. 5;
  15   Ex. 5 (Updated 2/2/2011).
  16
  17   70. C?n February 7, 2011, Sonic announced the acquisition of Central Coast Pathology
  18   Consultants ("CCPC"), a clinical laboratory with annual revenues of over $20 million that
  19   provides services in three Southern California counties (San Luis Obispo, Santa Barbara, and
  20   Ventura). See Company Announcement, Sonic Healthcare Acquires Second California
  21   Laboratory, available at http://www.sonichealthcare.com/media/64859/942441.pdf.
  22
  23   71. On January 24, 2011, Pathology, Inc. announced the acquisition of Central Coast Clinical
  24   Laboratories ("CCCL"), "a leading California provider of clinical laboratory testing" located in
  25   Templeton, California. LX-0639                   Dec!.) Ex. A.
  26
  27   72. The minimum viable scale to provide capitated lab services is likely less than or equal to
  28   1,000 accessions per day. LX-5002 _          Dep.) 66:24-67:14, 71:3-73:12,86:2-13,87:4-9;

                                                        15
                                                                                                           /~
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG           Document
                        -MLG Document    57-4 Filed
                                      148-1    Filed03/11/11
                                                     10/25/19 Page
                                                               Page16
                                                                    17ofof40
                                                                           41 Page ID
                                     #:2195
 Case 8:10-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 17 of 41 Page ID
     Case 8:10-cv-01873-AG -MLG Docum~iin~8 Filed 02/22/11 Page 16 of 40 Page ID
                                       #:1992


   1   LX·5004 (Flyer Dep.) 97:3·7.
   2
   3   73. Many laboratories in California already process 1,000 or more accessions per day. LX·5002
   4   _Dep.)71:3.73:12.
   5
   6   74. Other clinical labs have offered IPAs prices that are lower than LabCorp's and Westcliffs
   7   prices. LX·5004 (Flyer Dep.) 71 :7·72:14,73:14·75:4; LX-5011 (Wu Dep.) at 152:15·153:23,
   8   209:19·211:4.
   9
  10   75. Westcliffs expansion into capitated contracting in 2007 represents entry by another
  11   competitor into the alleged relevant market. LX-0407 (McCarthyIWu Dec!.) ~ 30.
  12
  13   76. Westcliffs expansion did not lead to a reduction in LabCorp's capitated pricing or alter
  14   LabCorp's bidding behavior. LX·0407 (McCarthyIWu Decl.) ~ 30·32; LX·5011 (Wu Dep.)
  15   65:25-66:25,105:16-106:8,129:14-130:10; LX-2412.
  16
  17   77. LabCorp customers were not diverted from LabCorp to Westclifffollowing Westcliffs
  18   entry. LX-0407 (McCarthyIWu Decl.) ~ 30.
  19
 20    78. Westcliff offered lower capitation rates to physician groups than LabCorp and Quest. PX
 21    1026 at 1
 22
 23
 24
 25
 26    79. To offer capitated contracts to physician groups on competitive terms, a clinical laboratory
 27    must have sufficient economies of scale and an extensive network of PSCs providing convenient
 28    access for the physician group's entire patient membership. E.g., PX 0128 at ~~ 5 . 6 _

                                                       16
                                                                                                          17
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG            Document
                         -MLG Document    57-4 Filed
                                       148-1    Filed03/11/11
                                                      10/25/19 Page
                                                                Page17
                                                                     18ofof40
                                                                            41 Page ID
                                      #:2196
 Case 8:10-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 18 0141 Page 10
     Case 8:1 0-cv-01873-AG -MLG Documgiif~ Filed 02/22/11 Page 17 of 40 Page 10
                                        #:1993


   1   Decl.); PX 0138 at ~ 6 _       Dec!.).
   2

   3   80. LabCorp's CEO describes the clinical laboratory business as "a high-fixed cost business,
   4   whether [a laboratory is] small or large[.]" PX 7000 at 37 (King Tr.). Consequently, as testing
   5   volume increases, a laboratory's cost structure decreases, which ultimately allows a laboratory to
   6   offer lower capitation rates to physician group customers. PX 0118 at ~ 6 _ D e c ! . ) ; PX
   7   0117 at ~ 6 . Dec!.); PX 0131 at ~ 8 ~ Decl.); PX 7007 at 292 (Vernaglia Tr.); see
   8   PX 0145 at ~ 6 _       Dec!.) (describing other factors contributing to higher costs).
   9
  10   81. Because of the high fixed costs, larger laboratories are able to achieve significant benefits by
  II   driving more volume through their existing laboratory equipment and infrastructure. PX 7000 at
  12   35-39 (King Tr.).
  13
  14   82. Reputational barriers can make it difficult for a new laboratory to break into the
  15   market and displace larger established clinical laboratory vendors. See, e.g., PX 0120 at ~ 4
  16   _Dec!.); PX 0121 at~ 3 ~Dec!.);_~)Dep. 38-41,43-44.
  17
  18   83. Dr. Wu, an expert for Defendants, analyzed efficiencies and f o u n d " - i n annual
  19   efficiencies from both cost and supply savings. LX-0407 (McCarthylWu Dec!.) 44-45.
 20
 21    84. Dr. Wu also analyzed "price compression" and                           annual savings to
 22    health plan customers. LX-0407 (McCarthylWu Decl.)        ~~   47-49.
 23
 24    85. Dr. Wu calculates that the overall savings to health plan customers will be approximately
 25                          . LX-0407 (McCarthylWu Decl.).
 26
 27
 28

                                                        17
                                                                                                              Ig
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG           Document
                         -MLG Document     57-4 Filed
                                        148-1    Filed03/11/11
                                                       10/25/19 Page
                                                                 Page18
                                                                      19ofof40
                                                                             41 Page ID
                                       #:2197
 Case 8:10-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 19 of 41 Page ID
     Case 8:1 0-cv-01873-AG -MLG Docum~iriV~?J Filed 02/22/11 Page 18 of 40 Page ID
                                         #:1994


   I   5.     EQUITIES
   2
   3   86. Integration ofthe two companies would result in a "major benefit" for customers by
   4   "combining Westcliffs service model with the resources and potential economies of scale" of
   5   LabCorp. LX-0301 (Mason Dec!.) ~ 13.
   6
   7   87. LabCorp presented evidence that the transaction wi\l result in over $22 million annually in
   8   merger-specific efficiencies resulting from consolidating redundant facilities and employees and
   9   taking advantage of LabCorp's lower supply costs. LX-0407 (McCarthylWu Dec!.) ~~ 44-45;
  10   LX-5011 (Wu Dep.) 269:11-272:7.
  11
  12   88. Under the Hold Separate Agreement and TRO, LabCorp has been subsidizing the significant
  13   inefficiencies of what formerly was Westcliff and is now LabWest. LX-0406 (Aicher Dec!.)     ~    6.
  14
  15   89. Lab West has lost money every month since the acquisition.
  16
  17   90. Lab                         September 2010. LX-0405 (Rogge Dec!.) ~~ 6-8.
  18
  19   91. LabWest~n October 2010. LX-0405 (Rogge Dec!.) ~~ 6-8.
  20
  21   92.                               November 2010. LX-0405 (Rogge Dec!.) ~~ 6-8.
  22
  23   93. Lab                           December 2010. LX-0652 (Rogge Dec!.) ~ 6
  24
  25   94. LabWest's total losses since the accluis,iticm                  LX-0652 (Rogge Dec!.) ~ 6;
  26   LX-0405 (Rogge Dec!.) ~~ 6-8.
  27
  28

                                                            18

                                                                                                              /9
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG            Document
                         -MLG Document    57-4 Filed
                                       148-1    Filed03/11/11
                                                      10/25/19 Page
                                                                Page19
                                                                     20ofof40
                                                                            41 Page ID
                                      #:2198
 Case 8:10-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 20 of 41 Page 10
     Case 8:1 0-cv-01873-AG -MLG OocumUnf~~§ Filed 02/22/11 Page 19 of 40 Page 10
                                                  #:1995


   I   95. Measuring LabWest accession numbers by month, they have decreased steadily every month
   2   since August 20 I 0 from a total of almost_in August to under_accessions in
   3   December 2010. LX-0652 (Rogge Dec!.) ~ 6.
   4
   5   96. Comparing LabWest's accessions on a per revenue day year-over-year - 2009 to 2010-
   6   accessions are down roughly_percent from June 2010 to December 20 I 0 as compared to
   7   the same time period in 2009. LX-0405 (Rogge Dec!.) ~ 14; LX-0652 (Rogge Dec!.) ~ 10;
   8   PX3120.
   9
  10   97. LabCorp has loaned LabWest more than _ _ LX-0405 (Rogge Dec!.) ~ 16;
  II   LX-0653 (Shoemaker Dec!.) ~~ 11-12.
  12
  13   98. The substantial monthly losses are expected to continue until LabCorp is able to integrate the
  14   former Westcliffbusiness. LX-0405 (Rogge Dec!.) ~ 10.
  IS
  16   99. The extended length of the hold separate has created tremendous uncertainty for the
  17   employees of LabWest resulting in loss of key employees. LX-5009 (Shoemaker Dep.)
  18   39:16-40:5.
  19
  20   100. The hold separate prevents LabCorp and LabWest from eliminating duplicative operations
  21   and from realizing other expected efficiencies. LX-0406 (Aicher Dec!.) ~~ 18-31; LX-0405
  22   (Rogge Dec!.) ~~ 5-13, LX-0403 (Shoemaker Dec!.) ~~ 10-16.
  23
  24   10 I. Allowing integration will better preserve the viability and value of those assets if a
  25   divestiture is ordered at some later date. LX-0.653 (Shoemaker Dec!.)
  26
  27   102. Post-integration, LabCorp will be able to reduce staff in the courier department. Many
  28   existing Westcliff PSCs are situated on routes that LabCorp couriers already serve. Ultimately

                                                         19
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG          Document
                       -MLG Document    57-4 Filed
                                     148-1    Filed03/11/11
                                                    10/25/19 Page
                                                              Page20
                                                                   21ofof40
                                                                          41 Page ID
                                    #:2199
 Case 8:10-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 21 of 41 Page ID
       Case 8:1 0-cv-01873-AG -MLG       Docum~~-we          Filed 02/22/11   Page 20 of 40 Page ID
                                                  #:1996


   1    LabCorp believes that between _ _ courier positions can be eliminated, generating a
   2    monthly savings 0 ~ Additionally, LabCorp estimates that by combining with
   3    Westcliffit will be able to reduce outside-courier expenses by about~er month. The
   4    full savings associated with the integration will be realized in month eight. PX1139-0049 (Cm
   5    Response).
   6
   7    103. Based on the current schedule and the FTC's Rules of Practice, the earliest the FTC would
   8    likely decide the administrative case would be in early 2012. See FTC Rules of Practice, §§
   9    3.41 (allowing a hearing of21O hours, typically lasting between six and nine weeks), 3.46
  10   (post-hearing briefing - 31 total days), 3.51 (initial 70-day decision and 30-day extension), 3.52
  11   (appeal to FTC - minimum of 55 days), and 3.54 (FTC decision - 45 days). However, even
  12   though the FTC has had a rule limiting its own time for decisions since at least 1994 (currently
  13   45 days), it has apparently not followed its own timing constraints in antitrust cases. See, e.g.,
  14   http://ftc.gov/os/adjpro/adjproprepprocedures.pdf; cf. In re Rambus, docket at
  15   http://ftc.gov/os/adjpro/d9302/index.shtm (First Opinion issued twenty-three months after oral
  16   argument; Final Opinion issued eight months later); In re Chicago Bridge, docket at
  17   http://ftc.gov/os/adjpro/d9300/index.shtm (Opinion issued fourteen months after oral argument;
  18   final opinion with divestiture issued five years after oral argument). The FTC's most recent
  19   post-acquisition merger challenge, In re Poiypore, was filed on September 10, 2008 and a final
 20    Opinion issued on December 10,2010. Docket found at http://ftc.gov/os/adjpro/d9327/
 21    index.shtm. The case is on appeal.
 22
 23     104. The FTC has ordered that a hearing begin in this case on May 2, 2011. PX 0010 at 4.
 24
 25     105. While the FTC rules were changed about two years ago in part to speed up the
 26    administrative process, 74 Fed. Reg. 20,205 (May 1,2009), that process remains a long,
 27    drawn-out ordeal. Each of the FTC's post-consummation merger challenges over the past ten
 28    years has lasted at least two years and one lasted over seven years. See In re Chicago Bridge,

                                                        20

                                                                                                            .J.J
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG          Document
                       -MLG Document    57-4 Filed
                                     148-1    Filed03/11/11
                                                    10/25/19 Page
                                                              Page21
                                                                   22ofof40
                                                                          41 Page ID
                                    #:2200
 Case 8:10-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 22 of 41 Page ID
       Case 8:1 O-cv-01873-AG -MLG Docum't:rft1.fI& Filed 02/22/11          Page 21 of 40 Page ID
                                            #:1997


   I    FTC Docket No. 9300, available at http://www.ftc.gov/os/adjpro/d9300/index.shtm; In re
   2    Polypore., FTC Docket No. 9327, available at http://www.ftc.gov/os/adjpro/d9327/index.shtm;
   3    In re Evanston Northwest Hospital Corp. & ENH Med. Group, Inc., FTC Docket No. 931S,
   4    available at http://www.ftc.gov/os/adjpro/d93IS/index.shtm; FTC v. Ovation Pharmaceuticals,
   S    Inc., FTC File No. 0810156, available at http://www.ftc.gov/os/caselistl0810156/index.shtm.
   6
   7    106. The FTC is seeking to hold-separate products, laboratories, and courier services that it does
   8    not allege are in the relevant product market, including testing reimbursed on a fee-for-service
   9    basis by health plans, physicians, and patients in "Southern California." Plaintiffs Proposed
  10    Order.
  II

  12    107. The FTC is seeking to hold separate products that are outside of the FTC's alleged
  13    geographic market, including LabWest's clinical laboratory services business in "Northern
  14    California" and Arizona. Plaintiff s Proposed Order.
  IS
  16    108. The FTC is seeking to hold separate products in parts of "Southern California" in which
  17    LabCorp and Westcliff do not compete against each other for the alleged capitated contracts,
  18    such as in Orange, Kern, San Luis Obispo, Ventura, Imperial, and San Diego Counties.
  19    Plaintiffs Proposed Order; LX-064I; LX-0642.
  20
  21    109. If LabCorp and Lab West were to integrate and a court was later to determine that a
  22    divestiture was required to restore competition, LabCorp likely could divest the integrated assets
  23    in a timely fashion. LX-0406 (Aicher Dec\.) ~ 31.
  24
  2S    110. The Court finds that there may be extensive delays here between the commencement of the
  26    FTC administrative action and a final disposition on the merits.
  27
  28    III. The Court finds that there is a real possibility that a preliminary injunction here would

                                                        21
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG           Document
                        -MLG Document    57-4 Filed
                                      148-1    Filed03/11/11
                                                     10/25/19 Page
                                                               Page22
                                                                    23ofof40
                                                                           41 Page ID
                                     #:2201
 Case 8:10-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 23 of 41 Page 10
     Case 8:10-cv-01873-AG -MLG Oocumg~,~ Filed 02/22/11 Page 22 of 40 Page 10
                                       #:1998


   1   financially devastate or destroy LabWest.
   2
   3   CONCLUSIONS OF LAW
   4

   5          The Court makes these conclusions of law, including any conclusions of law found in the
   6   Findings of Fact.
   7
   8   1.     LEGAL STANDARD AND BURDEN-SHIFTING
   9
  10   112. This is an action under Section 13(b) of the FTC Act, 15 U.S.c. § 53(b), by which the FTC
  11   seeks a preliminary injunction ordering LabCorp to preserve and hold separate the Westcliff
  12   assets that LabCorp acquired pending administrative adjudication of the underlying merits of
  13   whether the acquisition violates Section 7 of the Clayton Act, 15 U.S.c. § 18, or Section 5 of the
  14   FTC Act, 15 U.S.c. § 45. Section 13(b) of the FTC Act. 15 U.S.C. § 53(b), authorizes the FTC
  15   to seek a preliminary injunction to aid its enforcement of, inter alia, Section 7 of the Clayton
  16   Act, 15 U.S.c. § 18.
  17
  18   113. The FTC is vested with authority and responsibility for enforcing, inter alia, Section 7 of
  19   the Clayton Act. Clayton Act § l1(a), 15 U.S.C. § 21(a). The FTC has jurisdiction to issue an
 20    order of divestiture, after an administrative hearing on the merits, against LabCorp, if the FTC
 21    determines that the acquisition violates Section 7 of the Clayton Act. FTC v. Cardinal Health,
 22    Inc., 12 F. Supp. 2d 34,45 (D.D.C. 1998).
 23
 24    114. The acquisition is a transaction subject to Section 7 of the Clayton Act, 15 U.S.c. § 18, and
 25    Section 5 ofthe FTC Act, 15 U.S.C. § 45.
 26
 27    115. At all relevant times, LabCorp and its relevant operating subsidiaries were engaged in
 28    "commerce," as defined in Section 4 of the FTC Act, 15 U.S.C. § 44, and Section 1 of the

                                                        22
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG          Document
                       -MLG Document    57-4 Filed
                                     148-1    Filed03/11/11
                                                    10/25/19 Page
                                                              Page23
                                                                   24ofof40
                                                                          41 Page ID
                                    #:2202
 Case 8:10-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 24 of 41 Page ID
       Case 8:1 0·cv·01873·AG ·MLG          Docum~h~1~1        Filed 02/22111   Page 23 of 40 Page ID
                                                    #:1999


   1    Clayton Act, 15 U.S.C. § 12.
   2
   3    116. This Court has jurisdiction over the subject matter of this action under 15 U.S.C. §§ 26 and
   4    53(b), and under 28 U.S.C. §§ 1331, 1337, and 1345.
   5
   6    117. This Court has jurisdiction over the persons of the defendants as they transact business in
   7    this district. 15 U.S.C. § 53(b).
   8
   9    118. Venue is proper in this district under 28 U.S.C. § 1391 (b) and (c). Venue is also proper
  10    under Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), and under Section 12 of the Clayton Act,
  11    15 U.S.C. § 22.
  12
  13    119. This Court has jurisdiction to issue a preliminary injunction ordering LabCorp to preserve
  14    and hold separate the Westcliff assets that LabCorp acquired pending adjudication of the legality
  15    of the acquisition by the FTC. 15 U.S.C. § 53(b).
  16
  17    120. The FTC's ongoing administrative action will determine whether the acquisition violates
  18    Section 7 of the Clayton Act, as amended.
  19
  20    121. Section 7 of the Clayton Act is concerned with preventing the creation or enhancement of
  21   market power. FTC v. Procter & Gamble Co., 386 U.S. 568, 577, 87 S. Ct. 1224, 1229, 18 L.
  22    Ed. 2d 303, 309 (1967); see United States v. Archer·Daniels Midland Corp., 866 F.2d 242, 246
  23    (8th Cir. 1988) (The lawfulness of an acquisition turns on the purchaser's "potential for creating,
 24     enhancing, or facilitating the exercise of market power - the ability of one or more firms to raise
 25    prices above competitive levels for a significant period of time."). Because Section 7 "creates a
  26    relatively expansive definition of antitrust liability," a "plaintiff need only prove that [the
 27     acquisition's] effect 'may be substantially to lessen competition.'" Cal. v. Am. Stores Co., 495
  28   U.S. 271, 284,110 S. Ct. 1853, 1860, 109 L. Ed. 2d 240, 254 (1990); see also FTCv. Warner

                                                          23
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG          Document
                       -MLG Document    57-4 Filed
                                     148-1    Filed03/11/11
                                                    10/25/19 Page
                                                              Page24
                                                                   25ofof40
                                                                          41 Page ID
                                    #:2203
 Case 8:10-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 25 of 41 Page ID
                                        #'21S2
       Case 8:1 0-cv-01873-AG -MLG Docume'rTI-rza Filed 02/22/11              Page 24 of 40 Page ID
                                           #:2000


   1    Commc 'ns, Inc., 742 F.2d 1156, 1160 (9th Cir. 1984) (per curiam) ("The 'core question [in a
   2    Section 7 case] is whether a merger may substantially lessen competition."') (quoting Procter &
   3    Gamble, 386 U.S. 568,577, 87 S. Ct. 1224, 1229, 18 L. Ed. 2d 303, 309 (1967)).
   4
   5    122. The focus of Section 7 is on arresting anticompetitive mergers "in their incipiency," Brown
   6    Shoe Co. v. U.s., 370 U.S. 294,317,82 S. Ct. 1502, 1520,8 L. Ed. 2d 510, 531 (1962), and thus
   7    requires a prediction as to the merger's impact on future competition. United States V. Phila.
   8    Nat 'I Bank, 374 U.S. 321, 362, 83 S. Ct. 1715, 1741, 10 L. Ed. 2d 915, 944 (1963). The Clayton
   9    Act was "intended to reach incipient monopolies and trade restraints outside the scope of the
  10    Sherman Act." Brown Shoe, 370 U.S. at 318 n.32. The object of the Clayton Act was to prevent
  11    acquisitions or mergers before they created competitive harm. "The intent ... [was] to cope with
  12    monopolistic tendencies in their incipiency and well before they have attained such effects as
  13    would justify a Sherman Act proceeding." Brown Shoe, 370 U.S. at 318 n.32 (quoting S. Rep.
  14    No. 1775, 81st Cong., 2d Sess. 4-5); see 15 U.S.C. § 18.
  15
  16    123. The traditional analysis of the likely anticompetitive effects of an acquisition begins with
  17    determinations of (1) the "line of commerce" or product market in which to assess the
  18    transaction; (2) the "section of the country" or geographic market in which to assess the
  19    transaction; and (3) the transaction's probable effect on concentration in the product and
  20    geographic markets. U.S.   V.   Marine Bancorp., 418 U.S. 602, 618-23, 94 S. Ct. 2856,2868-71,41
  21    L. Ed. 2d 978, 993-97 (1974); Warner Commc'ns, 742 F.2d at 1160; FTCv. H.J. Heinz Co., 246
  22    F.3d 708,713 (D.D.C. 2001); Chi. Bridge & Iron CoN V.       V.   FTC, 534 F.3d 410, 422-23 (5th
  23    Cir. 2008); FTC V. Univ. Health Inc., 938 F.2d 1206, 1218 (1Ith Cir. 1991).
 24
  25    124. However, "this analytical structure does not exhaust the possible ways to prove a § 7
  26    violation on the merits, much less the ways to demonstrate a likelihood of success on the merits
  27    in a preliminary proceeding." FTC V. Whole Foods Mkt., Inc., 548 F.3d 1028, 1036 (D.C. Cir.
  28    2008) (Brown, J.) (internal citations omitted); see also Fed. Trade Comm'n and U.S. Dep't of

                                                         24
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG           Document
                        -MLG Document    57-4 Filed
                                      148-1    Filed03/11/11
                                                     10/25/19 Page
                                                               Page25
                                                                    26ofof40
                                                                           41 Page ID
                                     #:2204
 Case 8:10-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 26 of 41 Page ID
     Case 8:10-cv-01873-AG -MLG DocumHnf~2S Filed 02/22/11 Page 25 of 40 Page 10
                                       #:2001


       Justice, Horizontal Merger Guidelines § 4.0 (2010) ("Merger Guidelines") (PX0002) ("The
   2   Agencies' analysis need not start with market definition.").
   3
  4    125. Evidence establishing undue concentration in the relevant market makes out the
   5   government's prima facie case and gives rise to a presumption of unlawfulness. Phi/a. Nat 'I
   6   Bank, 374 U.S. at 363 ( "a merger which produces a firm controlling an undue percentage share
   7   of the relevant market, and results in a significant increase in the concentration of firms in the
   8   market is so inherently likely to lessen competition substantially that it must be enjoined in the
   9   absence of evidence clearly showing that the merger is not likely to have such anticompetitive
  10   effects."); see also U.S. v. Gen. Dynamics Corp., 415 U.S. 486, 497, 94 S. Ct. 1186, 1194,39 L.
  11   Ed. 2d 530, 542 (1974) (quoting U.S. v. Aluminum Co. of Am., 377 U.S. 271, 279, 84 S. Ct.
  12   1283,1288,12 L. Ed. 2d 314,319 (1964) ("if concentration is already great, the importance of
  13   preventing even slight increases in concentration is correspondingly great."».
  14
  15   126. Once the government has established a prima facie violation of Section 7 based on the
  16   market share statistics, it is "incumbent upon [the defendant) to show that the market-share
  17   statistics gave an inaccurate account of the acquisition's probable effects on competition." U.s.
  18   v. Citizens & S. Nat'! Bank, 422 U.S. 86, 120,95 S. Ct. 2099, 21l8, 45 L. Ed. 2d 41,66 (1975);
  19   see Olin Corp. v. FTC, 986 F.2d l295, l305 (9th Cir. 1993); Heinz, 246 F.3d at 715; U.s. v.
 20    Baker Hughes Inc., 908 F.2d 981, 982-83 (D.C. Cir. 1990).
 21
 22    127. "[T)he more compelling the prima facie case, the more evidence the defendant must present
 23    to rebut it successfully." Heinz, 246 F.3d at 725 (quoting Baker Hughes, 908 F.2d at 991). [fthe
 24    defendant comes forward with evidence sufficient to rebut the presumption, the burden of
 25    producing further evidence of anticompetitive effect shifts to the government, which retains the
 26    ultimate burden of proof at all times. Baker Hughes, 908 F.2d at 982-83.
 27
 28    128. The FTC may establish a rebuttable presumption that a merger has "an appreciable danger"

                                                        25
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG          Document
                       -MLG Document    57-4 Filed
                                     148-1    Filed03/11/11
                                                    10/25/19 Page
                                                              Page26
                                                                   27ofof40
                                                                          41 Page ID
                                    #:2205
 Case 8:1 0-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 27 of 41 Page ID
       Case 8:1 0-cv-01873-AG -MLG         oocumHrif'~ Filed 02/22/11 Page 26 of 40 Page 10
                                                   #:2002


   I    of anticompetitive consequences by showing "that the merger would produce a firm controlling
   2    an undue share of the relevant market and would result in a significant increase in the
   3    concentration ofthe market." FTC v. Arch Coal, Inc., 329 F. Supp. 2d 109, 116 (D.D.C. 2004)
   4    (citing Heinz, 246 F.3d at 715).
   5
   6    129. Ifthe FTC establishes such a presumption, a defendant may rebut that presumption by
   7    producing evidence that the "market-share statistics produce an inaccurate account of the
   8    merger's probable effects on competition in the relevant market." Arch Coal., 329 F. Supp. 2d
   9    109,116 (D.D.C. 2004) (citation omitted).

  10
  11    130. Section 13(b) of the FTC Act provides that a preliminary injunction may be granted "[u]pon
  12    a proper showing that, weighing the equities and considering the Commission's likelihood of
  13    ultimate success, such action would be in the public interest." 15 U.S.C. § 53(b)(2).
  14
  15    13l. Section 13(b) of the FTC Act imposes a two-part "public interest" standard for a court to
  16    use to determine whether a preliminary injunction should be granted. Under that standard, this
  17    Court should: "I) determine the likelihood that the Commission will ultimately succeed on the
  18    merits and 2) balance the equities." Warner Commc'ns, 742 F.2d at 1159-60 (citing FTC v.
  19    Weyerhaeuser Co., 665 F.2d 1072, 1082 (D.C. Cir. 1981) (Ginsburg, R., J.»; Heinz, 246 F.3d at
  20    714. These two factors are assessed on a sliding scale - that is, the greater the showing that the
  21   public equities favor a preliminary injunction, the lower the FTC's burden on the likelihood of
  22    success on the merits (and vice versa). Whole Foods, 548 F.3d at 1035; see Heinz, 246 F.3d at
  23    726; FTC v. Elders Grain, Inc., 868 F.2d 901, 903 (7th Cir. 1989) (posner, J.); FTC v. CCC
  24   Holdings, Inc., 605 F. Supp. 2d 26, 35 (D.D.C. 2009). The equities will often weigh in favor of
  25    the FTC, since "'the public interest in effective enforcement of the antitrust laws' was
  26    Congress's specific 'public equity consideration' in enacting" Section 13(b). Whole Foods, 548
  27    F.3d at 1035 (Brown, J.) (citing Heinz, 246 F.3d at 726); Univ. Health, 938 F.2d at 1225.

  28

                                                         26
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG          Document
                       -MLG Document    57-4 Filed
                                     148-1    Filed03/11/11
                                                    10/25/19 Page
                                                              Page27
                                                                   28ofof40
                                                                          41 Page ID
                                    #:2206
 Case 8:10-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 28 of 41 Page ID
       Case 8:1 0-cv-01873-AG -MLG Documg;rt~~ Filed 02/22/11                  Page 27 of 40 Page ID
                                          #:2003


   I    132. But this "sliding scale" approach does not eliminate the FTC's need to demonstrate a
   2    likelihood of success on the merits. See, e.g., Sifre v. Wells Fargo Bank, No.
   3    3:10-cv-00572-RCJ-VPC, 2010 WL 5476788, at *2 (D. Nev. Dec. 30,2010); see also CCC
   4    Holdings, 605 F. Supp. 2d at 76 (applying "serious question" standard and devoting almost 40
   5    pages to evaluating the FTC's likelihood of success on the merits); Whole Foods, 548 F.3d at
   6    1035 (fmding that a court may not "simply rubber-stamp an injunction whenever the FTC
   7    provides some threshold evidence" and "must evaluate the FTC's chance of success on the basis
   8    of all the evidence before it"); FTC v. Freeman Hosp., 69 F.3d 260, 267 (8th Cir. 1995) ("[W]e
   9    rejected the Commission's argument that it need only show a 'fair or tenable chance of ultimate
  10    success on the merits' in order to qualify for injunctive relief.").
  11
  12    133. The unique "public interest" standard for the injunctive relief sought by the FTC under
  13    Section I 3(b) differs from the more stringent, traditional four part test for preliminary injunctive
  14    relief that applies to suits brought by private parties. Warner Commc 'ns, 742 F.2d at 1159-60
  15    ("Section 13(b) places a lighter burden on the Commission than that imposed on private litigants
  16   by the traditional equity standard; the Commission need not show irreparable harm to obtain a
  17   preliminary injunction."); FTC v. Exxon Corp., 636 F.2d 1336, 1343 (D.C. Cir. 1980). In
  18   enacting section 13(b), Congress explicitly intended "to maintain the statutory or 'public
  19   interest' standard which is now applicable, and not to impose the traditional 'equity' standard of
 20    irreparable damage, probability of success on the merits, and that the balance of hardships favors
 21    the petitioner." Weyerhaeuser, 665 F.2d at 1081 (quoting H.R. Rep. No. 73-624, at 31 (1973)
  22   (Conf. Rep.), reprinted in 1973 U.S.C.C.A.N. 2523).
  23
 24     134. Section 13(b) was enacted explicitly to preserve the FTC's ability to order effective,
 25    ultimate relief upon completion of its administrative proceedings. H.R. Rep. No. 73-624, at 31;
 26    see Whole Foods, 548 F.3d at 1042 (Tatel, J., concurring) ("[T]he FTC - an expert agency acting
 27    on the public's behalf - should be able to obtain injunctive relief more readily than private
 28     parties .... "); Heinz, 246 F.3d at 714. The "only purpose of a proceeding under [Section 13(b)]

                                                          27
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG            Document
                         -MLG Document     57-4 Filed
                                        148-1    Filed03/11/11
                                                       10/25/19 Page
                                                                 Page28
                                                                      29ofof40
                                                                             41 Page ID
                                       #:2207
 Case 8:10-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 29 of 41 Page ID
     Case 8:1 0-cv-01873-AG -MLG Oocum~;;PRfu Filed 02/22/11 Page 28 of 40 Page 10
                                                 #:2004


   I   is to preserve the status quo until [the] FTC can perfonn its function." FTC v. Food Town Stores,
   2   Inc., 539 F.2d 1339,1342 (4th Cir. 1976); accord Whole Foods, 548 F.3d at 1035 (Brown, J.).
   3
   4   135. Thus, the Court's "task is not to make a final detennination on whether the proposed
   5   [acquisition] violates section 7, but rather to make only a preliminary assessment of the
   6   [acquisition]'s impact on competition." Heinz, 246 F.3d at 714 (citing Univ. Health, 938 F.2d at
   7   1217-18); Warner Commc'ns, 742 F.2d at 1162; see also FTC v. Swedish Match N. Am., Inc.,
   8   131 F. Supp. 2d 151, 156 (D.D.C. 2000); Cardinal Health, 12 F, Supp. 2d at 45; FTC v. Staples,
   9   Inc., 970 F. Supp. 1066, 1070-71 (DD.C. 1997).
  10
  II   136. The FTC "need not prove that the proposed merger would in fact violate Section 7 of the
  12   Clayton Act. 'The detennination of whether the acquisition actually violates the antitrust laws is
  13   reserved for the Commission and is, therefore, not before this Court.'" Cardinal Health, 12 F.
  14   Supp. 2d at 45 (quoting Staples, 970 F. Supp. at 1070).
  15
  16   137. The FTC satisfies its burden to show likelihood of success "if it raisers] questions going to
  17   the merits so serious, substantial, difficult and doubtful as to make them fair ground for thorough
  18   investigation, study, deliberation and detennination by the FTC in the first instance and
  19   ultimately by the Court of Appeals." Warner Commc 'ns, 742 F.2d at 1162 (quotation and
  20   citation omitted); Whole Foods, 548 F.3d at 1035 (Brown, J.); Heinz, 246 F.3d at 714-15; FTC v.
  21   Tenet Health Care Corp., 186 F.3d 1045, 1051 (8th Cir. 1999); Univ. Health 938 F.2d at 1218.
  22   In deciding whether the FTC has made such a showing, the Court should "bear in mind the FTC
  23   will be entitled to a presumption against the merger on the merits, see Elders Grain, 868 F.2d at
  24   906, and therefore does not need detailed evidence of anticompetitive effect at this preliminary
  25   phase." Whole Foods, 548 F.3d at 1035 (Brown, 1.).
  26
  27   138. In all cases, "the judge remains obligated to exercise independent judgment on the propriety
  28   of issuance of a temporary restraining order or a preliminary injunction. Independent judgment

                                                       28
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG          Document
                       -MLG Document    57-4 Filed
                                     148-1    Filed03/11/11
                                                    10/25/19 Page
                                                              Page29
                                                                   30ofof40
                                                                          41 Page ID
                                    #:2208
 Case 8:10-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 30 of 41 Page 10
       Case 8:1 0-cv-01873-AG -MLG        DocumUnf~§~         Filed 02/22/11   Page 29 of 40 Page 10
                                                    #:2005


   I    is not exercised when a court responds automatically to the agency's threshold showings."
   2    Weyerhaeuser, 665 F.2d at 1082 (quotation omitted).
   3
   4    139. The Court need not resolve conflicts of evidence or analyze extensively all antitrust issues;
   5   that is the role of the administrative proceeding. Warner Commc'ns, 742 F.2d at 1164 ("the issue
   6    in this action for preliminary relief is a narrow one, we do not resolve the conflicts in the
   7   evidence, compare concentration ratios and effects on competition in other cases, or undertake
   8    an extensive analysis of the antitrust issues."); Whole Foods 548 F.3d at 1042, 1048 (Tatel, J.,
   9    concurring) (the district court's job is not to pick between two expert theories, for when it does
  10    so, it "trench[es] on the FTC's role when [the court] choosers] between plausible, well-supported
  II   expert studies."); FTC v. Lancaster Colony Corp., 434 F. Supp. 1088, 1094, 1096 (S.D.N.Y.
  12    1977) ("Surely, we are not required, on a Section 13(b) application, to examine the economic
  13   characteristics of the entire [market] or to try the case. As a practical matter, a district court can
  14   hardly do more at so early a stage of antitrust litigation than to make a considered estimate of the
  15   FTC's apparent chances of success based upon what must necessarily be an imperfect,
  16   incomplete and fragile factual basis. ").
  17
  18    140. This Court is particularly concerned about granting provisional relief that would have huge
  19   economic consequences including the possible destruction of LabWest. In the administrative
 20    trial now set for May 2, 2011, there will be procedural and due process protections not fully
 21    available in the present proceedings.
 22
 23    2.      LIKELIHOOD OF SUCCESS ON THE MERITS
 24
 25     141. "The FTC bears the burden of proof and persuasion in defining the relevant market." Arch
 26    Coal, 329 F. Supp. 2d at 119 (citing United States, v. Sungard Data Sys., 172 F. Supp. 2d 172,
 27     182-83 (D.D.C. 2001); United States v. Engelhard Corp., 970 F. Supp. 1463,1466 (M.D. Ga.
 28     1997) ("In order to prevail, the Plaintiff must carry the burdens of proof and persuasion

                                                         29


                                                                                                                30
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG          Document
                       -MLG Document    57-4 Filed
                                     148-1    Filed03/11/11
                                                    10/25/19 Page
                                                              Page30
                                                                   31ofof40
                                                                          41 Page ID
                                    #:2209
 Case 8:10-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 31 of 41 Page 10
       Case 8:10-cv-01873-AG -MLG         Docum~~f'i~~          Filed 02/22/11   Page 30 of 40 Page ID
                                                    #:2006


   1    regarding market definition."), affd, 126 F.3d 1302 (lIth Cir. 1997).
   2
   3    142. The failure to properly define a relevant market may lead to the dismissal of a Section 7
   4    claim. See. e.g.. Freeman Hasp., 69 F.3d at 268 ("Without a well-defined relevant market, an
   5    examination of a transaction's competitive effects is without context or meaning."); Engelhard
   6    Corp., 970 F. Supp. at 1485 ("lfthe market is incorrectly defined, the market shares will have no
   7    meaning. ").
   8
   9    143. "Not only is the proper definition of the relevant ... market the first step in [aJ case, it is
  10    also the key to the ultimate resolution of this type of case, since the scope of the market will
  11    necessarily impact any analysis of the anti-competitive effects of the transaction." Sungard Data
  12    Sys., 172 F. Supp. 2d at 181; Marine Bancorp., 418 U.S. at 618-623 (Market definition is the
  13    first step in the analysis.); Arch Coal, 329 F. Supp. 2d at 116-17 ("[AJntitrust theory and
  14    speculation cannot trump facts, and even Section 13(b) cases must be resolved on the basis of
  15    the record evidence relating to the market and its probable future.").
  16
  17    144. Courts place products in the same product market where there is either effective
  18   demand-side substitution or effective supply-side substitution. Compare Brown Shoe, 370 U.S.
  19   294 (demand substitution) with Twin City SportService, Inc. v. Charles 0. Finley & Co., 512
  20    F.2d 1264 (9th Cir. 1975) (supply substitution).
  21
  22    145. Demand-side substitution refers to customers' decisions to purchase Product B rather than
  23    A because B is an adequate substitute for A.

  24
  25    146. Supply-side substitution refers to the ability of producers of Product B to switch to
  26   producing Product A.
  27
  28

                                                           30


                                                                                                               31
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG            Document
                         -MLG Document     57-4 Filed
                                        148-1    Filed03/11/11
                                                       10/25/19 Page
                                                                 Page31
                                                                      32ofof40
                                                                             41 Page ID
                                       #:2210
 Case 8:10-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 32 of41 Page ID
     Case 8:1 0-cv-01873-AG -MLG OocumUiif,~~ Filed 02/22/11 Page 31 of 40 Page 10
                                         #:2007


   I   147. Courts also generally find that a cluster of related products are in the same relevant product
   2   market when they are sold by the merging parties or when the prices of the products are
   3   interdependent, or both. See, e.g., U.S. v. Phillipsburg Nat'! Bank & Trust Co., 399 U.S. 350
   4   (1970); Cal. v. Sutter Health System, et al., 130 F. Supp. 2d 1109, 1119 (N.D. Cal. 2001)
   5   ("[A]cute inpatient care" is the relevant market, even though "one cannot substitute a
   6   tonsillectomy for heart bypass surgery."); Reazin v. Blue Cross and Blue Shield ofKan., Inc.,
   7   899 F.2d 951, 959 n. 10 (10th Cir.l990) (holding that "self-insurance" is part of market for
   8   private health care financing).
   9
  10   148. A relevant product market defines the product boundaries within which competition
  II   meaningfully exists. U.S. v. Continental Can Co., 378 U.S. 441, 449, 84 S. Ct. 1738, 1743, 12
  12   L. Ed. 2d 953, 959 (1964). "The outer boundaries of a product market are determined by the
  13   reasonable interchangeability of use [by consumers] or the cross-elasticity of demand between
  14   the product itself and substitutes for it." Brown Shoe, 370 U.S. at 325.
  15
  16   149. "The proper point of departure in any discussion of the relevant product market" is the "rule
  17   of reasonable interchangeability." Twin Cities SportsService, Inc., 512 F.2d at, 1271. Thus,
  18   product market defmition hinges "on a determination of those products to which consumers will
  19   turn, given reasonable variations in price." Lucas Auto. Eng'g, Inc. v. BridgestonelFirestone,
  20   Inc., 275 F.3d 762, 767 (9th Cir. 2001); see also Olin, 986 F.2d at 1298-99.
  21
  22   150. Courts routinely recognize that otherwise identical products are not in separate markets
  23   simply because consumers pay for those products in different ways. See, e.g., Little Rock
  24   Cardiology Clinic P.A. v. Baptist Health, 591 F.3d 591, 597 (8th Cir. 2009) (finding that
  25   defining a market based on "how consumers pay ... lacks support in both logic and law"); HTI
  26   Health Servs. Inc. v. Quorom Health Group, Inc., 960 F. Supp. 1104, 1120 (S.D. Miss. 1997)
  27   (rejecting managed care provider market "based on the distinct discount pricing that is
  28   associated with managed care purchases ... as myopic").

                                                        31


                                                                                                             32.
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG           Document
                        -MLG Document     57-4 Filed
                                       148-1    Filed03/11/11
                                                      10/25/19 Page
                                                                Page32
                                                                     33ofof40
                                                                            41 Page ID
                                      #:2211
  Case 8:10-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 33 of 41 Page 10
     Case 8:10-cv-01873-AG -MLG oocumeffif~2& Filed 02/22/11 Page 32 of 40 Page 10
                                        #:2008


   1   lSI. Similarly, courts also have explicitly rejected the notion that various methods of paying for
   2   healthcare (HMO, PPO, etc.) are in separate product markets even though these payment
   3   methods have "consequences ... for the allocation of the risk of medical expenses." See, e.g.,
   4   Blue Cross & Blue Shield United a/Wis. v. Marshfield Clinic, 65 FJd 1406, 1409-11 (7th Cir.
   5   1995) (Posner, J.) (HMOs do not constitute a separate market because they compete "not only
   6   with each other but also with the various types offee-for-service provider[s]").
   7
   8   152. The mere fact that there are price differences between products does not preclude placing
   9   the products in the same relevant market because "price differentials ... are relevant ... but not
  10   determinative of the product market issue." Continental Can, 378 U.S. at 455; see also US. v.
  II   E.1. duPont de Nemours & Co., 351 U.S. 377, 395 (1956) (finding products reasonably
  12   interchangeable despite substantial price difference); AD/SAT, Div. a/Skylight, Inc. v.
  13   Associated Press, 181 FJd 216 (2d Cir. 1999); Tarrant Servo Agency, Inc.        V.   Am. Standard, Inc.,
  14   12 FJd 609 (6th Cir. 1993); Nifty Foods Corp.       V.   Great Atl. & Pac. Tea Co., 614 F.2d 832 (2d
  15   Cir. 1980); Liggett & Myers, Inc.   V.   FTC, 567 F.2d 1273 (4th Cir. 1977); Twin City Sportservice,
  16   Inc., 512 F.2d 1264; Engelhard Corp., 970 F. Supp. at 1484 ("The Merger Guidelines 5%-10%
  17   test is an inaccurate barometer of cross-elasticity of demand as to the facts presented in this
  18   case.").
  19
 20    153. Just as the product market analysis identifies the products that might plausibly be used by
  21   consumers to constrain a price increase, geographic market analysis defines the region "in which
 22    the seller operates, and to which the purchaser can practicably turn for suppliers." Tampa Elec.
 23    Co. v. Nashville Coal Co., 365 U.S. 320, 327, 81 S. Ct. 623,628,51. Ed. 2d. 580, 587 (1961);
 24    see Merger Guidelines § 4.2.
 25
 26    154. In merger cases, the starting point for defining the relevant geographic market is the
  27   identification of "the area in which the goods or services at issue are marketed to a significant
 28    degree by the acquired firm." Marine Bancorp., 418 U.S. at 621.

                                                           32
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG          Document
                        -MLG Document    57-4 Filed
                                      148-1    Filed03/11/11
                                                     10/25/19 Page
                                                               Page33
                                                                    34ofof40
                                                                           41 Page ID
                                     #:2212
 Case 8:10-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 34 of 41 Page ID
     Case 8:10-cv-01873-AG -MLG DocumU~f1~e Filed 02/22/11 Page 33 of 40 Page ID
                                       #:2009


   I   155. The boundaries of a relevant geographic market need not be defined with "scientific
   2   precision," U.S. v. Conn. Nat 'I Bank, 418 U.S. 656, 669, 94 S. Ct. 2788, 2796, 41 L. Ed. 2d
   3   1016, 1028 (1974), or "by metes and bounds as a surveyor would layoff a plot of ground." U.S.
   4   v. Pabst Brewing Co., 384 U.S. 546, 549, 86 S. Ct. 1665, 1669, 16 L. Ed. 2d 765, 769 (1966).
   5   Rather, the relevant geographic market should "correspond to the commercial realities of the
   6   industry," Brown Shoe, 370 U.S. at 336, and be "sufficiently defined so that the Court
   7   understands in which part of the country competition is threatened." Cardinal Health, 12 F.
   8   Supp. 2d at 49.
   9
  10   156. As the Oracle Court explained, "[a] presumption of anti competitive effects from a
  II   combined share of 35% in a differentiated products market is unwarranted," and "essentially a
  12   monopoly or dominant position" is required "[t]o prevail on a differentiated products unilateral
  13   effects claim." Us. v. Oracle Corp., 331 F. Supp. 2d 1098, 1123 (N.D. Cal. 2004); see also
  14   Commentary on the Horizontal Merger Guidelines at 26 ("As an empirical matter, the unilateral
  15   effects challenges made by the Agencies nearly always have involved combined shares greater
  16   than 35%.").
  17
  18   157. Market shares must be measured in a proper relevant product and geographic market;
  19   alleging market shares in some other market is inadequate. Marine Bancorp., Inc., 418 U.S. at
  20   618 ("Determination of the relevant product and geographic markets is a necessary predicate to
  21   deciding whether a merger contravenes the Clayton Act.") (citation and quotation omitted); see
  22   also E. 1. du Pont de Nemours, 353 U.S. at 593 ("Determination of the relevant market is a
  23   necessary predicate to a finding of a violation of the Clayton Act because the threatened
  24   monopoly must be one which will substantially lessen competition 'within the area of effective
  25   competition.' Substantiality can be determined only in terms of the market affected.").
  26
  27   158. If entry into the alleged relevant market is easy, then competitive effects are unlikely even
  28   in a highly-concentrated market. Am. Stores., 872 F.2d at 842-43 ("An absence of entry barriers

                                                        33
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG          Document
                       -MLG Document    57-4 Filed
                                     148-1    Filed03/11/11
                                                    10/25/19 Page
                                                              Page34
                                                                   35ofof40
                                                                          41 Page ID
                                    #:2213
 Case 8:10-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 35 of 41 Page ID
       Case 8:1 0-cv-01873-AG -MLG       DocumHnf1~ Filed 02/22/11 Page 34 of 40 Page ID
                                                   #:2010


   1    into a market constrains anticompetitive conduct, irrespective of the market's degree of
  2     concentration."), rev'd on other grounds, 495 U.S. 271 (1990); see also U.S. v. Syufy Enters.,
   3    903 F.2d 659, 664-65 (9th Cir. 1990), affd, 903 F.2d 659 (9th Cir. 1990); Us. v. Waste Mgmt.,
  4     Inc., 743 F.2d 976,981-83 (2d Cir. 1984) (finding a 48.8% market share insufficient because of
   5    easy entry).
   6
   7    159. If entry is not costly and can be accomplished quickly, entry barriers are generally found to
   8    be low. See, e.g., Baker Hughes, 908 F.2d at 989 (noting that the sales and service network
   9    required for entry is not costly); Waste Mgmt., 743 F.2d at 982 (assets required for entry are
  10    easily obtained); Us. v. Calmar Inc., 612 F. Supp. 1298,1305-07 (D.N.J. 1985) (technology
  11    required for entry is simple).
  12
  13    160. "In the absence of significant [entry] barriers, a company probably cannot maintain
  14    supracompetitive pricing for any length of time." Baker Hughes, 908 F.2d at 987.
  15
  16    161. Defendants are not required to prove that entry will be "quick and effective" because
  17    "[s]uch evidence is rarely available." Id, 908 F.2d at 988. Although defendants may present
  18    actual examples of firms that are "poised for future expansion," such examples are not required
  19    as "a firm that never enters a given market can nevertheless exert competitive pressure on that
 20     market. Ifbarriers to entry are insignificant, the threat of entry can stimulate competition in a
 21     concentrated market, regardless of whether entry ever occurs." Id at 988-89; see also Falstaff
  22    Brewing, 410 U.S. at 532-33; Procter & Gamble., 386 U.S. at 581.
 23
 24     162. "[A]1though significant, statistics concerning market share and concentration are 'not
 25     conclusive indicators of anticompetitive effects.'" Arch Coal, 329 F. Supp. 2d at 130 (quoting
  26    Gen. Dynamics Corp., 415 U.S. at 498. Indeed, "relying too heavily on a statistical case of
  27    market concentration alone" is inappropriate, and "instead a broad analysis of the market to
  28    determine any effects on competition is required." Id.

                                                         34


                                                                                                             35
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG           Document
                        -MLG Document    57-4 Filed
                                      148-1    Filed03/11/11
                                                     10/25/19 Page
                                                               Page35
                                                                    36ofof40
                                                                           41 Page ID
                                     #:2214
 Case 8:10-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 36 of 41 Page ID
     Case 8:10-cv-01873-AG -MLG Oocum/~f~~~ Filed 02/22/11 Page 35 of 40 Page 10
                                       #:2011


       163. A merger or acquisition is likely to have unilateral effects if it will permit the combined
   2   firm to raise prices unilaterally post-merger. Merger Guidelines at § 6.1; Oracle, 331 F. Supp.
   3   2d at 1113.
   4
   5   164. In evaluating the legality of a merger or acquisition under section 7, courts consider the
   6   procompetitive benefit of efficiencies related to the transaction. Tenet Health Care Corp., 186
   7   F.3d at 1054-55.
   8
   9   165. Mergers may enhance competition by combining complementary assets, eliminating
  10   duplicative assets, or achieving scale economies. See, e.g" Cardinal Health, 12 F. Supp. 2d at
  11   63; FTC v. Alliant Techsystems, 808 F. Supp. 9, 21 (D.D.C. 1992);     u.s. v. Carilion Health Sys.,
  12   707 F. Supp. 840, 849 (W.D. Va. 1989), affd mem., 892 F.2d 1042 (4th Cir. 1989); FTC v.
  13   Owens-Illinois, Inc., 681 F. Supp. 27, 53 (D.D.C. 1988), vacated as moot, 850 F.2d 694 (D.C.
  14   Cir. 1988). These efficiencies may directly benefit consumers by, for example, improving
  15   quality, increasing innovation, and lowering prices.
  16
  17   166. The Merger Guidelines recognize that "a primary benefit of mergers to the economy is their
  18   potential to generate significant efficiencies and thus enhance the merged firm's ability and
  19   incentive to compete, which may result in lower prices, improved quality, enhanced service, or
 20    new products." Merger Guidelines § 10. "The Agencies will not challenge a merger if
 21    cognizable efficiencies are of a character and magnitude such that the merger is not likely to be
 22    anti competitive in any relevant market." Id.
 23
 24    167. The Court cannot conclude at this time that the FTC has demonstrated likelihood of success
 25    on the merits. The FTC fails to establish its prima facie case. Even assuming a prima facie case,
 26    Defendants have presented sufficient rebuttal evidence, particularly about new entrants.
 27
 28

                                                        35
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG            Document
                         -MLG Document      57-4 Filed
                                         148-1    Filed03/11/11
                                                        10/25/19 Page
                                                                  Page36
                                                                       37ofof40
                                                                              41 Page ID
                                        #:2215
 Case 8:10-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 37 of41 Page 10
     Case 8:1 0-cv-01873-AG -MLG Docum~~1.fu'1l Filed 02/22/11 Page 36 of 40 Page ID
                                          #:2012


       3.     BALANCING THE EQUITIES
   2
   3   168. In addition to considering likelihood of success on the merits, the Court also weighs the
   4   equities. FTC v. Affordable Media, 179 F.3d 1228, 1233 (9th Cir. 1999).
   5
   6   169. "[T]he 'likelihood of success' analysis and the 'public equities' analysis are legally
   7   different points and the latter should be analyzed separately, no matter how strong the agency's
   8   case on the former." See CCC Holdings, 605 F. Supp. 2d at 75; see also Elders Grain, 868 F.2d
   9   at 903-04 (noting the impropriety of the district judge's collapse of the equities and merits
  10   inquiries into one inquiry).
  II
  12   170. The FTC must prove that "the harm to the parties and to the public that would flow from a
  13   preliminary injunction is outweighed by the harm to competition, if any, that would occur in the
  14   period between denial ofa preliminary injunction and the final adjudication of the merits ofthe
  15   Section 7 claim." FTCv. Occidental Petroleum Corp., No. 86-900, 1986 WL 952, at *12
  16   (D.D.C. 1986)(quoting FTC v. Great Lakes Chern. Corp., 528 F. Supp. 84, 86 (N.D. Ill. 1981».
  17
  18   171. Indeed, in order to sustain its burden, the FTC must present evidence and make an actual
  19   showing that that the equities favor enjoining the transaction. See, e.g., Whole Foods, 548 F.3d
  20   at 1049-50 (Tatel, J., concurring) (remanding to the District Court for the parties to provide
  21   evidence on the equities); Arch Coal, 329 F. Supp. 2d at 160 (finding that the evidence presented
  22   by the FTC on equities was insufficient); FTC v. Illinois Cereal Mills, Inc., 691 F. Supp. 1131,
  23   1140 (N.D. Ill. 1988) (The FTC "must show that the equities favor issuing the relief sought.");
  24   Great Lakes, 528 F. Supp. at 86-87("[T]he FTC must show that 'the equities' favor enjoining the
  25   transaction.").
  26
  27   172. Even if the Court finds that the FTC has demonstrated a likelihood of success on the merits,
  28   "particularly strong equities [that] favor the merging parties" will bar a preliminary injunction.

                                                        36

                                                                                                            37
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG           Document
                        -MLG Document    57-4 Filed
                                      148-1    Filed03/11/11
                                                     10/25/19 Page
                                                               Page37
                                                                    38ofof40
                                                                           41 Page ID
                                     #:2216
 Case 8:10-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 38 of 41 Page ID
     Case 8:10-cv-01873-AG -MLG Docum~~fl~% Filed 02/22/11 Page 37 of 40 Page ID
                                       #:2013


       See Whole Foods, 548 F.3d at 1035; see also Great Lakes, 528 F. Supp. at 87 ("Courts have
   2   recognized that public equities such as increased exports and benefits to local communities are
   3   'important equities' that can lead to denial of preliminary relief even where the FTC shows the
   4   requisite likelihood of success.").
   5
   6   173. Conversely, "[a]bsent a likelihood of success on the merits, equities alone will not justify an
   7   injunction." Arch Coal, 329 F. Supp. 2d 109,159.
   8
   9   174. A district court "may properly consider both public and private equities in undertaking the
  10   weighing mandated by Section 13(b)." Freeman Hasp., 69 F.3d at 272 (quoting FTC v. Nat'!
  11   Tea Co., 603 F.2d 694, 697 (8th Cir. 1979); see also Warner Commc 'ns, 742 F.2d at1165 (ruling
  12   that private interests "are entitled to serious consideration").
  13
  14   175. "[P]ublic and private interests are not altogether distinct, since in many situations the public
  15   interest is merely the aggregation of private interests." Elders Grain, 868 F.2d at 904.
  16
  17   176. Public equities include improved quality, lower prices, increased efficiency, realization of
  18   economies of scale, consolidation of operations, and elimination of duplication. Owens-Illinois,
  19   681 F. Supp. at 52; see also Great Lakes, 528 F. Supp. at 98 (noting that the public and private
  20   equities include benefits to shareholders, increased exports, improved R&D, preservation of
  21   local business, and alleviation of acquired company's poor financial condition).
  22
  23   177. "The principal public equity weighing in favor of issuance of preliminary injunctive relief
  24   is the public interest in effective enforcement ofthe antitrust laws." Heinz, 246 F.3d at 726
  25   (citing Univ. Health, 938 F.2d at 1225); accord, Exxon, 636 F.2d at 1343. Effective enforcement
  26   "is made difficult when the FTC must undo a merger after it has been consummated," Freeman
  27   Hasp., 69 F.3d at 272, and the Court must take into account- as a "public equity" - the
  28   possibility that "denial of a preliminary injunction would preclude effective relief if the

                                                         37


                                                                                                           38
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG            Document
                         -MLG Document    57-4 Filed
                                       148-1    Filed03/11/11
                                                      10/25/19 Page
                                                                Page38
                                                                     39ofof40
                                                                            41 Page ID
                                      #:2217
 Case 8:10-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 39 of 41 Page ID
     Case 8:1 0-cv-01873-AG -MLG Docum~~1ffl Filed 02/22/11 Page 38 of 40 Page ID
                                        #:2014


   1   Commission ultimately prevails and divestiture is ordered." Warner Commc'ns, 742 F.2d at
   2   1165.
   3
   4   178. While courts can take account of any relevant "private equities," the "public equities
   5   receive far greater weight" in the balancing analysis. "[T]he pecuniary interests of the defendants
   6   should not be given controlling weight in deciding whether a preliminary injunction should be
   7   issued." Elders Grain, 868 F.2d at 904. Thus, the Court may not "rank as a private equity
   8   meriting weight a mere expectation of private gain from a transaction the FTC has shown is
   9   likely to violate the antitrust laws." Weyerhaeuser, 665 F.2d at 1083.
  10
  11   179. Courts must also carefully consider whether preliminary injunctive relief is appropriate in
  12   light of the long time period between preliminary proceedings and a final decision on the merits.
  13   Occidental, 1986 WL 952, at *13 (Because of the "glacial pace of an FTC administrative
  14   proceeding," the FTC's burden is a heavy one as '" [e]xperience seems to demonstrate that ...
  15   the grant of a temporary injunction in a Government antitrust suit is likely to spell the doom of
  16   an agreed merger. ''') (quotation omitted); FTC v. Freeman Hasp., 911 F. Supp. at 1227 n. 8
  17   (W.D. Mo. 1995) (denying preliminary injunction because the acquired company would no
  18   longer be in business by the time the FTC determined the merits ofthe dispute given that the
  19   "average time from the issuance of a complaint by the FTC to an initial decision by an
 20    administrative law judge averaged nearly three years in 1988").
 21
 22    180. This is particularly true when the government is the plaintiff as the merging parties will not
 23    be compensated for their harm during the pendency of the injunction, which renders such harm
 24    irreparable. See, e.g., Chamber a/Commerce a/US. v. Edmondson, 594 F.3d 742,770-71 (lOth
 25    Cir. 2010) ("Imposition of monetary damages that cannot later be recovered for reasons such as
 26    sovereign immunity constitutes irreparable injury."); see also United States v. FMC Corp., 218
 27    F. Supp. 817,823 (D.C. Cal. 1963) (denying preliminary injunction because "the benefits to be
 28    lost by Avisco if the government is granted the relief which it seeks cannot be recouped should

                                                       38
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG          Document
                       -MLG Document    57-4 Filed
                                     148-1    Filed03/11/11
                                                    10/25/19 Page
                                                              Page39
                                                                   40ofof40
                                                                          41 Page ID
                                    #:2218
 Case 8:10-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 40 of 41 Page ID
       Case 8:1 0-cv-01873-AG -MLG         Docum~lt1W8        Filed 02/22/11     Page 39 of 40 Page ID
                                                   #:2015


   I    defendants ultimately prevail").
   2
   3    181. Whether a company is financially distressed or failing is also an important equitable
   4    consideration. See, e.g., Freeman Hasp., 911 F. Supp. at 1227-28 (denying preliminary
   5    injunction because hospital would "no longer be in business by the time the FTC gets around to
   6    conducting a hearing on the merits of this dispute" despite the FTC's desire to avoid "having to
   7    unscramble the eggs later"); Great Lakes, 528 F. Supp. at 87 ("[T]he debilitated condition of
   8    Velsicol's bromine operations is an important equity to be considered because a preliminary
   9    injunction would exacerbate Velsicol's problems .... ");     u.s. v.   G. Heileman Brewing Co., Inc.,
  10    345 F. Supp. 117, 124 (E.D. Mich. 1972) (finding that the acquired company was "in such a
  II    financially weakened condition that a preliminary injunction could ... remove it as a
  12    competitive economic unit [and that] interlocutory relief is, under these circumstances,
  13    inequitable").
  14
  15    182. Because of courts' preferences for narrow rather than broad remedies, a preliminary
  16    injunction is particularly inappropriate where divestiture is a viable remedy. See Great Lakes,
  17    528 F. Supp. at 87 ("When weighing these equities, the court must consider whether divestiture
  18   would be an adequate remedy if, in fact, the FTC eventually prevails on the merits, since the
  19   purpose of Section 13(b) is to preserve the ability to 'order effective, ultimate relief,' not to bar
  20   all mergers that the FTC staff preliminarily views as suspicious."); Owens-Illinois, 681 F. Supp.
  21   at 54 ("[I]n determining to deny preliminary relief, this avenue of relief [divestiture] must also be
  22    examined for later vindication of the public interest in the event the FTC ultimately is able to
  23   prove its case.").
  24
  25    183. Courts have routinely permitted integration of certain assets where such integration would
  26   preserve the potential for divestiture in the future. See, e.g., U.S. v. WorldCom, Inc., No.
  27    100-CV-02789 (RWR), 2001 WL 1057877, at *2 (D.D.C. Aug. 29, 2001) (modifying hold
  28   separate "to improve the chances for accomplishing the divestiture"); United States v. Newel,

                                                         39
        Case 1:19-cv-02337-TJK
Case 8:10-cv-01873-AG           Document
                        -MLG Document     57-4 Filed
                                       148-1    Filed03/11/11
                                                      10/25/19 Page
                                                                Page40
                                                                     41ofof40
                                                                            41 Page ID
                                      #:2219
 Case 8:10-cv-01873-AG -MLG Document 143-1 Filed 03/02/11 Page 41 of 41 Page 10
     Case 8:10-cv-01873-AG -MLG Docum~iff1flh Filed 02/22/11 Page 40 of 40 Page ID
                                        #:2016


   1   Inc., Civil No. N·82·305, 1985 WL 6262, at *3 (D. Conn. July 16, 1985) (modifying hold
   2   separate order due to "irreparable losses"); Occidental, No. 86·900, 1986 WL 952, at *11-12
   3   (D.D.C. April29, 1986) (allowing acquisition where it would improve acquired assets making
   4   divestiture easier); Great Lakes, 528 F. Supp. at 98 ("If the acquisition were permitted to go
   5   forward and Great Lakes was ultimately required to divest [the acquired company], competition
   6   would be improved, not lessened, because Great Lakes would be selling a more viable operation
   7   than presently exists.").
   8
   9   184. The Court concludes that the balancing of the equities strongly favors Defendants.
  10
  11   DISPOSITION
  12
  13          Based on the applicable facts and law concerning the relevant markets and other issues,
  14   the Court cannot conclude that the FTC is likely to succeed on the merits. Even ifthe FTC had
  15   demonstrated likelihood of success on the merits, such likelihood is minimal and heavily
  16   outweighed by the equities favoring denial of the injunction. Accordingly, the Court DENIES
  17   the preliminary injunction. The temporary restraining order issued by the Court in this matter is
  18   now dissolved.
  19
  20
  21   IT IS SO ORDERED.
  22
  23   DATED: February 22,2011
  24
  25
  26                                                              Andrew J. Guilford
  27                                                          United States District Judge
  28

                                                       40

                                                                                                           J..{{
